Citation Nr: 0524671	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  98-03 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a claimed nervous 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to April 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the RO.  

In September 2004, the Board remanded this matter to the RO 
for further development of the record.  


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
psychiatric examinations which were scheduled in connection 
with his claim of service connection for a nervous disorder.  

2.  The veteran currently is not shown to have an innocently 
acquired psychiatric or nervous disorder that is due to any 
event or incident of his period of active service.  


CONCLUSION OF LAW

The veteran is not shown to have a nervous disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board finds that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the February 1998 Statement of the Case, an April 
2002 letter, an October 2003 letter, a March 2004 
Supplemental Statement of the Case, and a June 2005 
Supplemental Statement of the Case, the veteran and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via the 
letters and supplemental statements of the case to turn over 
all relevant evidence in his possession and apprized of his 
and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He has been scheduled for VA medical examinations in 
connection with his claim and has failed to appear for most 
of them.  

Consequently, the Board concludes that VA's statutory duties 
to notify and assist the veteran have been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

In November 1976, during service, the veteran is shown to 
have used LSD, marijuana and other narcotics.  

In February 1977, the veteran complained that his "head got 
torn up" in basic training.  He was admitted to the 
Letterman Army Medical Center.  The diagnosis was that 
adjustment reaction to adult life, acute, treated and 
improved, manifested by long standing familial difficulties.  

The veteran's predisposition was regarded as mild, and the 
experience was transient.  He did not require further 
treatment or hospitalization, and there was no impairment 
preventing further military duty.  In March 1977, he was 
returned to duty.  

A psychological assessment conducted in March 1977 revealed a 
psychotic reaction of a schizophrenic type.  Underlying the 
reaction, there was evidence of a more long-standing 
personality disorder, probably of the schizoid type.  

In late March 1977, the veteran's behavior was deemed to be 
passive-aggressive and immature.  He had suicidal tendencies 
and was depressed.  It was found that he would not likely to 
benefit from treatment within a reasonable period of time, 
and it was felt that he would be a burden on his unit.  
Discharge was recommended.  

In February 1993, the veteran was hospitalized for 
psychiatric treatment.  The veteran reported tension, 
irritability, anger and difficulty sleeping.  He felt 
overwhelmed and wanted to escape.  On discharge, adjustment 
disorder with mixed emotional features was diagnosed.  

In December 1994, the veteran was hospitalized for 
psychiatric treatment.  He was discharged to his wife's care.  
Dysthymia was diagnosed.  

In January 1995, the veteran reported having anxiety.  
Otherwise, he exhibited no psychotic symptoms.  His insight 
was fair, judgment was adequate, and he denied suicidal 
ideation.  The diagnosis was that of generalized anxiety 
disorder with dissociative symptoms.  

In January 1996, bipolar disorder was diagnosed.  Other 
diagnoses were those of generalized anxiety disorder, 
dissociative disorder, personality disorder not otherwise 
specified, and substance abuse in remission.  

In May 1996, the veteran failed to report for a VA medical 
examination scheduled in connection with his claim.  

On July 1996 VA psychiatric examination, the veteran was 
edgy, anxious, and agitated.  He was also confused and had 
difficulty remembering dates and chronology.  His mood and 
affect were depressed.  

Upon interview of the veteran and a review of the record, the 
examiner indicated that the veteran appeared to have had a 
psychomotor seizure with an ensuing amnesic state while still 
in service upon learning of his father's death by suicide.  
The diagnosis was that of psychomotor seizure disorder.  

On July 1996 VA general medical examination, the examiner 
diagnosed a history of a nervous breakdown with current use 
of psychotropic medication.  

In February 2004, the veteran failed to report for a VA 
medical examination scheduled in connection with his claim.  
He furnished no explanation for failing to appear, and did 
not request that the examination be rescheduled.  

In March and May 2005, the veteran failed to report for VA 
medical examinations scheduled in connection with his claim.  
On both occasions, notice of the examinations was sent to his 
last known address.  He did not offer an explanation for 
failing to appear or request that the examinations be 
rescheduled.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Conversely, 
the benefit of doubt rule does not apply when preponderance 
of the evidence is against a claim.  Id.


Discussion

The veteran failed to report for scheduled VA examinations in 
February 2004, March 2005 and May 2005 without a showing of 
good use.  Hence, the Board will undertake to review his 
claim based on the evidence that is of record.  38 C.F.R. 
§ 3.655.  

There is no competent evidence of record linking any present 
psychiatric or nervous disability to disease or injury that 
was incurred in or aggravated by service.  

Indeed, the record contains no recent medical evidence to 
identify the nature of the claimed psychiatric or nervous 
disorder.  A current disability is a prerequisite for the 
granting of service connection.  Degmetich, supra.  

The recent efforts to examine the veteran in this regard have 
been unavailing.  Without a confirmed nexus between a present 
innocently psychiatric or nervous disability and an event or 
incident in service, service connection cannot be granted.  
Id.; 38 C.F.R. § 3.303.  The appeal, therefore, is denied.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Ortiz, supra.  



ORDER

Service connection for a nervous disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


